Citation Nr: 1201026	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Evaluation of residuals, status post fragment wound right foot, currently rated 10 percent disabling.

3.  Evaluation of residuals, status post compression fracture, L4, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Salt Lake City, Utah RO granted entitlement to service connection for PTSD and assigned a 30 percent rating.  In March 2008, the San Diego, California RO granted entitlement to service connection for the spine and right foot disabilities listed on the title page and assigned 10 percent ratings for each disability.

Jurisdiction over this case was subsequently returned to the VARO in Salt Lake City, and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with reduced reliability and productivity reflecting difficulty in establishing and maintaining effective work and social relationships rather than an inability to do so.

2.  The symptoms of the Veteran's right foot disability most nearly approximate those causing moderate impairment.
 
3.  The symptoms of the Veteran's lumbar spine disability do not approximate forward flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion of the thoracolumbar spine 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a rating higher than 10 percent for residuals, status post fragment wound right foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2011).

3.  The criteria for a rating higher than 10 percent for residuals, status post compression fracture, L4, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a,  DC 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As noted above, the claims for higher ratings for PTSD and right foot and lumbar spine disabilities arise from the Veteran's disagreement with ratings assigned in connection with the grants of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  In addition, the veteran was afforded a September 2007 VA-authorized psychiatric examination and a February 2009 VA psychiatric examination, as well as February 2008 and February 2009 VA orthopedic examinations addressing his right foot and lumbar spine symptomatology.  As the detailed discussion of these examination findings below reflects, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  This is equally true of the February 2009 VA orthopedic examination notwithstanding a lack of claims file review by the examiner, because the examiner considered the relevant medical history including the Veteran's in-service right foot gunshot wound and airplane crash resulting in lumbar spine vertebra fracture.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance");VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for PTSD and spine and right foot disabilities are are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform ratings for each disability.

PTSD

The Veteran is in receipt of a 30 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

During the appeal period, the Veteran has had some symptoms listed in the criteria for 30, 50, and 70 percent ratings.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 50 percent rating.

On the September 2007 VA-authorized examination, the Veteran noted chronic sleep impairment and frequent panic attacks that negatively affected his employment and social relationships.  He also noted he had worked in the construction industry with fair relationships with supervisors and co-workers, but also experienced anger problems.  He also indicated that he was divorced and had a significant other, but recently his anger caused an unfortunate break up.  He described his relationship with his four children from two prior marriages as good.  He reexperienced his stressor with dreams, persistent, intense distress, avoidance, diminished interest or participation, increased arousal, persistent irritability or outbursts of anger, exaggerated startle response, difficulty concentrating, and persistent hypervigilance.

On mental status examination, the Veteran was found to be a reliable historian, orientation was normal, appearance, hygiene, and behavior were appropriate, but affect and mood were abnormal with impaired impulse control, some unprovoked irritability, and periods of violence, with multiple bar brawls and disorderly conduct arrests noted.  Communication, speech, and concentration were within normal limits.  Panic attacks occurred more than once per week.  There were no delusions, hallucinations, or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, abstract thinking was normal, memory was within normal, limits, and suicidal and homicidal ideation were absent.  The GAF score was 55, with the examiner noting that the Veteran's anger and emotional instability from PTSD causing constant difficulty in keeping a job.  The examiner found that the best description of the impairment was that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally the person is functioning satisfactorily, with routine behavior, self-care, and  normal conversation.  This was supported by symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and impulse control issues.

On the February 2009 VA examination, the Veteran's hair and beard were neatly trimmed but his teeth were significantly problematic.  Speech was normal, affect was appropriate, mood was not depressed, the Veteran was oriented to time, place, and person, thought processes were linear and not abnormal, there were no evidence delusions or hallucinations, judgment and insight were somewhat limited, the Veteran appeared to be able to maintain minimal personal hygiene without problems, had no problems doing activities of daily living, remote memory was good but recent and immediate memory were somewhat decreased.  The GAF score was 62 representing mild to moderate symptoms according to the examiner.  The effect on occupational functioning was "total to minimal."  Areas included employment, family role functioning, social/interpersonal relationships, and recreational and leisure activities, with examples being drop off in construction causing decrease in work days, food relationship with significant other and some contact with three of four children, two divorces, with friends and being socially active with people with appropriate recreation.  Overall limitation were described as "total to minimal," with signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

There were also November 2008 lay statements indicating that the Veteran was hypervigilant to protect himself and prone to bouts of extreme anger, did not practice regular hygiene, and did not maintain a good relationship with his children.  The Veteran himself indicated in November 2008 that he had a total inability to form any type of personal or employment relationship.

Based on the above evidence, the Board finds that the Veteran's symptoms have caused occupational and social impairment with reduced reliability and productivity resulting in difficulty in establishing and maintaining effective work and social relationships.  He has had symptoms of chronic sleep impairment (listed in the criteria for a 30 percent rating), abnormal affect and mood, panic attacks more than once per week, and impaired judgment (each listed in the criteria for a 50 percent rating), and impaired impulse control (listed in the criteria for a 70 percent rating).  Not only have the majority of the Veteran's symptoms been similar to those listed in the criteria for a 50 percent rating, but the overall impairment has most nearly approximated occupational and social impairment with reduced reliability and productivity resulting in difficulty in establishing and maintaining effective work and social relationships.  He indicated on both examinations that, while his PTSD symptoms negatively affected his work and social relationships, he was still able to work and had various types of relationships with coworkers, supervisors, family, and friends.  This reflects the difficulty in establishing effective work and social relationships indicated by the criteria for a 50 percent rating than than the inability to establish such relationships indicated by the criteria for a 70 percent rating.  To the extent that the lay statements of the Veteran and his friends reflect a higher degree of occupational and social impairment, the Board finds that the statements made to VA psychiatric health care professionals during examinations are more credible than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the former than the latter.

As the Veteran's PTSD symptoms have thus most nearly approximated those in the criteria for a 50 percent rating throughout the appeal period, a schedular rating of 50 percent is warranted.

Right Foot

The Veteran suffered a gunshot wound and shrapnel injury to his right foot during service.  The residuals of this injury are rated under 38 C.F.R. § 4.71a, DC 5284, applicable to "foot injuries, other."  DC 5284 provides that injuries of the foot are rated 10 percent if moderate, 20 percent if moderately severe, 30 percent if severe, and 40 percent with actual loss of use of the foot.  The words "moderate," "moderately severe," and "severe" are not defined.  For the following reasons, the Board finds that the Veteran's symptoms most closely approximate those envisioned by the term moderate.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

On the February 2008 VA examination, there was no history of bone neoplasm, no inflammation, no fracture site motion, no history of deformity, no fever, no general debility, no assistive devices needed for walking, no affect on motion of a joint, no flare-ups of bone or joint disease, no evidence of leg shortening, no bone or joint abnormality, no signs of active infection, no weight bearing joint affected, no evidence in the feet of abnormal weight bearing, no functional limitation on standing, no genu recurvatum, no constitutional signs of bone disease, no malunion of the os calcis or astralgus, no involcrum, no sequestrum, and the Veteran stated he could walk even longer if he had to but it might hurt the next day.  X-rays showed no signs of regional fracture or dislocation and an impression of mild arthritic/degenerative changes of the right first MTP joint and small plantar and dorsal calcaneal spurs.  The Veteran indicated that he was currently employed as a carpenter, and had lost less than a week of work in the previous 12 month period.  The diagnosis was identical to the X-ray findings, there were no significant general occupational effects, and no effects of the problem on usual daily activities.

On the February 2009 VA examination, although the claims file was not available, the examiner noted the in-service right forefoot gunshot wound as well as shrapnel at the medial ankle.  The Veteran noted ankle pain and giving out, with flare-ups causing increased pain, decreased range of motion by 35 to 40 percent, weakness, fatigue, and incoordination.  There were no orthotics or corrective devices and no other limitations on standing or walking.  

The Veteran was able to do housework and yard work and could do his usual work, which was construction, but was having more trouble now, having missed 6 days in the past year because of his back more than his leg.  On examination, right ankle dorsiflexion was 10 degrees, plantar flexion 55 degrees, with pain on extremes of dorsiflexion.  There was no pain with plantar flexion and repetitive motion did not change the symptoms.  There was no tenderness about the ankle or foot, pulses were 2+, there was no edema or deformity, varus, valgus, anterior and posterior drawer were normal, and the ankle joint was stable.  There was skin flaking, redness, and punctuate lesions over the toes and sole of the foot consistent with tinea.  There were no toe abnormalities, no tenderness on manipulation of the bilateral arches, the arches were maintained bilaterally with and without weight bearing, as were the Achilles tendons.  There were no signs bilaterally of abnormal weight bearing.  The Veteran had moderate wear on his shoes, and there was no deformity, swelling, or erythema.  Scars were not found on examination, and the examiner noted that there was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved joints or due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was fragment wound right foot, and that the Veteran reported pain in the foot and ankle.  The examiner noted that he would obtain X-rays to see if the Veteran had developed arthritis, but then noted in an addendum that the Veteran did not appear in radiology for his X-rays.

In a November 2008 letter, the Veteran's co-worker noted that, although skilled in construction work, he had noted that the Veteran's work capacity was diminished because of the continuing trouble he had with his foot and back, and that he was unable to perform work that was up to his skill level because of his disabilities.  In his November 2008 statement, the Veteran indicated that his right foot/leg wound had progressed to arthritis, resulting in two work related injuries during the previous year.  These injuries were due to falls that occurred because of the Veteran's inability to exert any pressure on the foot or leg, which was also affecting his performance in the construction trade.

The above evidence reflects that the February 2008 and February 2009 examination findings were overwhelmingly normal with regard to the right foot.  While the Veteran complained of ankle pain and giving out, with flare-ups causing increased pain, decreased range of motion, weakness, fatigue, incoordination, and inability to put pressure on the right foot or leg, both VA examiners found an absence of such symptoms.  The February 2008 VA examiner found that there was no effect on motion of a joint, no functional limitation on standing, and no evidence in the feet of abnormal weight bearing.  The February 2009 VA examiner found no tenderness about the ankle or foot, no tenderness on manipulation of the arches, no signs of abnormal weight bearing, and no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  While the Veteran is competent to testify as to his observations, the Board finds that the examination findings of trained medical professionals to be of greater probative value in this regard.

As to the right ankle, normal range of motion is dorsiflexion 20 degrees and plantar flexion 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  On the February 2009 VA examination, dorsiflexion was 10 degrees and plantar flexion was 55 degrees.  Given the dorsiflexion to half of normal and plantar flexion beyond normal, the Board finds that limitation of motion of the right ankle more closely approximates moderate than marked, and therefore does not warrant a higher, 20 percent rating.  In addition, although there was pain on extremes of dorsiflexion, there was no change or reduction of motion with repeat motion testing, and a higher rating is therefore not warranted under the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (painful motion does equate to limited motion).

In addition, the February 2008 VA examination report indicated that there were no significant general occupational effects, and no effects of the problem on usual daily activities, and the Veteran indicated on the February 2009 VA examination that he could do housework and yard work and could do his usual construction work but had missed six days more due to his back than his leg.  Consequently, the effect of the Veteran's right foot disability on his employment and daily life does not reflect disability more than moderate.  The Board also notes that, with regard to effect on employment of the Veteran's right foot disability, the 10 percent rating contemplates some loss of working time.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Finally in this regard, to the extent that the lay statements reflect a greater impact on employment than the examination reports, the Board finds the statements made to VA health care professionals to be more credible than those made in support of an appeal for increased compensation benefits.  See Pond, 12 Vet. App. at 345; Cartright, 2 Vet. App. at 25.  Thus, the Board has accorded more weight to the former than the latter.

As the symptoms of the Veteran's right foot disability have thus more nearly approximated those causing moderate impairment, a rating higher than 10 percent is not warranted under DC 5284.  In addition, the Veteran is not entitled to a higher rating for his right foot disability under any other potentially applicable diagnostic code.  However, the above mostly normal examination findings reflect that there is no flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  There is thus no basis on which to rate the right foot disability by analogy pursuant to DCs 5276 through 5283, and the symptomatology would not in any event warrant higher ratings under any of those diagnostic codes.  The Board also notes that the Veteran does not contend, and the evidence does not reflect, that the right foot fragment wound affected any muscle of the foot.  Consequently, the schedule of ratings applicable to muscle injuries in 38 C.F.R. § 4.73 is not for application in this case.

For the foregoing reasons, a schedular rating higher than 10 percent is not warranted for the Veteran's right foot disability.

Lumbar Spine

During service, the Veteran was in an airplane crash and suffered a fractured L4 vertebra.  His lumbar spine fracture residuals are rated under 38 C.F.R. § 4.71a, DC 5237.  All disabilities of the spine are rated under pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes. The February 2008 and February 2009 VA examination reports reflect that the Veteran has had neither IVDS nor incapacitating episodes during the appeal period, and the Veteran's statements do not indicate otherwise; in fact, he denied incapacitating episodes on the February 2009 VA examination.  Consequently, the Formula for Rating IVDS based on Incapacitating Episodes is inapplicable.

Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal flexion is 90 degrees, extension 30 degrees, and lateral flexion and rotation 30 degrees.

A higher rating is not warranted for the Veteran's lumbar spine disability because the symptoms do not more nearly approximate the criteria for a 20 percent rating.  The range of motion figures on both the February 2008 and February 2009 VA examinations were normal flexion 90 degrees and bilateral lateral flexion and rotation 30 degrees.  Extension was 30 degrees on the February 2008 examination and 25 degrees on the February 2009 examination.  On the February 2008 VA examination, there was loss of flexion on repetitive use caused by pain, resulting in flexion from 80 to 90 degrees.  There was no other loss of motion on repetitive use.  The examiner later noted that the repeated forward flexion of the spine makes the Veteran tired and that he had pain that got worse on repeated motion, which constituted "positive DeLuca."  On the February 2009 VA examination, the Veteran indicated that flare-ups caused by lifting and pouring concrete at work caused increased pain, decreased range of motion by 25 percent, weakness and fatigue, but no incoordination.  On examination, however, there was pain on extremes of extension and right rotation only, but there was no change in active or passive range of motion during repeat motion testing and no additional loss of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  Thus, as the only loss of motion from repetitive use noted on examination during the appeal period reduced flexion to 80 degrees, and thus combined range of motion to 225 degrees (80 + 25 + 60 +60) and a higher, 20 percent rating under the general rating formula requires forward flexion of the thoracolumbar spine between 30 and 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  To the extent that the Veteran indicated flare-ups reduced range of motion by 25 percent, the Board finds the opinion of the health care professional who measured range of motion after repetitive motion to be of greater probative weight than the Veteran's lay assertion of a loss of 25 percent of range of motion.

There was also no other basis for a rating higher than 10 percent under the general rating formula, as there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On the February 2008 VA examination, there was no spasm, no atrophy, pain and guarding on the right with motion, no tenderness, and no weakness.  The examiner specifically found that the guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Moreover, posture, head position, and gait were normal, there was symmetry in appearance, and there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no ankylosis and X-rays of the lumbar spine showed spondylosis.  The loss of height from the vertebral fracture was less than 10 percent and the summary of the vertebra fracture residuals was that the Veteran had occasional pain while working in the lower back area which got worse when he repeated the bending.  Similarly, on the February 2009 VA examination there was no spasm, tenderness at L2, and no other abnormalities were noted.  Thus, there is no basis for a 20 percent rating under the general rating formula.  In addition, each examination report indicated that strength muscle, and sensation were normal in the lower extremities, and these normal findings reflect that there is no basis for a separate rating based on associated objective neurologic abnormalities.

Further, as noted above, the Veteran's co-worker indicated in November 2008 that the Veteran's back problems prevented him from performing construction work that was up to his skill level.  The Veteran indicated in his November 2008 statement that his back symptoms resulted in diminished capacity in the construction trade due to an inability to lift any weight over 10 pounds or bend, kneel, or stoop.  However, limitations in performing his construction job are taken into account by the 10 percent rating, see 38 C.F.R. 4.1, and the lay statements do not reflect symptomatology approximating the criteria for a higher, 20 percent rating.

For the foregoing reasons, a schedular rating higher than 10 percent is not warranted for the Veteran's lumbar spine disability.

Extraschedular Consideration and Conclusion

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD and right foot and lumbar spine disabilities are fully contemplated by the applicable rating criteria.  With regard to PTSD, the Board considered both the detailed criteria listed in the general rating formula and overall impairment caused by the PTSD, which reasonably describe the Veteran's PTSD symptomatology and disability level, and such consideration resulted an increased, 50 percent schedular rating when applied to the Veteran's symptoms.  With regard to the right foot, the Board considered whether the symptoms caused moderate, moderately severe, or severe impairment, as well as considering the other diagnostic codes with criteria for various other foot disabilities and the criteria for rating disabilities of the ankle.  With regard to the lumbar spine, the Board considered both orthopedic and neurologic criteria and compared them to the Veteran's orthopedic and neurologic symptoms, or lack thereof.  Thus, the applicable and potentially applicable criteria reasonably described the Veteran's PTSD, right foot, and lumbar spine disability level and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Referral for consideration of an extraschedular rating for PTSD, right foot, or lumbar spine disabilities is thus not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms most nearly approximate the criteria for a 50 percent rating, and that higher ratings are not warranted for right foot or lumbar spine disabilities.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 10 percent for residuals, status post fragment wound right foot, is denied.

Entitlement to a rating higher than 10 percent for residuals, status post compression fracture, L4, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


